McDonald J.,
By the Court. delivering the opinion.
A new trial was moved for in this case on three grounds.
1st. That the jury found contrary to evidence.
2d. The jury found contrary to law.
*1743d. The jury found contrary to the charge of the Court.
The Court everruled the motion, and that judgment of the presiding Judge in the Court below is excepted to and makes this case.
There is evidence on both sides of this case, and the jury had a right to weigh it and render a verdict according to their own conclusion, upon a full consideration of it. The notes were read in evidence. The witness Wilson testified that he heard a conversation in the fall of 1852, between the plaintiff and defendant, in which the defendant claimed a credit of seven hundred dollars, on a note of about $1,000, for a carriage and buggy, which defendant had of plaintiff. The plaintiff agreed to take the two vehicles and give the credit. He heard the defendant say that the plaintiff had notified him when he sold the buggy.
Samuel C. Mustin testified that the carriage and buggy were left with the plaintiff as collateral security for the payment of the notes; that defendant had called at plaintiff’s shop and directed him to sell the carriage at $500 and the buggy at $200, and told him if he sold them for less he would hold him responsible. He directed him to put the amount, when received, as a credit on the note.’ This was in January, 1852. The buggy was sent to Newnan on the 15th June, 1853, and sold. The carriage is still on hand as the property of French. The buggy was sold for the gross sum of $200.
Ryner V. Goetchius confirms the testimony of Mustin, that the carriage and buggy were left as collateral security, and this he heard from the defendant in different conversations.
The jury, in making up their verdict, deducted the full amount for which the buggy was sold.
They had a right to weigh the evidence, and we think that they rendered a just verdict, according to the proper construction and weight of the evidence, and we will not disturb if.
The verdict violated no principle of law;.
*175The bill of exceptions, which is equivalent to none at all, sets forth no charge of the Court, nor does any charge appear in the record.
Judgment affirmed.